Exhibit 10.2

FIRST AMENDMENT TO EMPLOYMENT AGREEMENT

This First Amendment to Employment Agreement (the “Amendment”) dated as of the
4th day of May, 2006 (the “Effective Date”), is by and between CryoLife, Inc., a
Florida corporation (“CryoLife”) and D. Ashley Lee (the “Employee”).

WITNESSETH:

WHEREAS, CryoLife and Employee are party to an Employment Agreement dated
September 5, 2005 (the “Agreement”) which they desire to amend in certain
particulars.

NOW, THEREFORE, in consideration of the premises, employee’s continued
employment by CryoLife, the promises hereinafter set forth, and other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereby amend the Agreement by removing Exhibit A to
the Agreement in its entirety and replacing it with the Exhibit A attached to
this Amendment.

IN WITNESS WHEREOF, the Employee has hereunder set the Employee’s hand and,
pursuant to the authorization from its Board, CryoLife has caused these presents
to be executed in its name on its behalf, all as of the day and year first above
written.

 



D. Ashley Lee

 

 

 

 

 

 

 

CRYOLIFE, INC.

 

 

 

 

 

 

 

By:

 

 

 

Steven G. Anderson

 

 

Chairman, President and CEO

 


--------------------------------------------------------------------------------




Exhibit A

Duties and Responsibilities of D. Ashley Lee:

All duties of Executive Vice President, Chief Operating Officer, Chief Financial
Officer and Treasurer and duties not inconsistent with such duties that are
assigned by the President.

Compensation:

Salary of $340,000 and bonus set by the Compensation Committee.  Salary & Bonus
subject to yearly review by the Compensation Committee of the Board of
Directors.

Options:

Long-term incentive options under the 2004 Employee Stock Incentive Plan (the
“Plan”) to purchase 250,000 shares of CryoLife’s common stock to be granted to
Employee on May 4,  2006. The options will be governed by the Plan and a
separate option or option grant agreement (either, the “Option Agreement”). The
Option Agreement will provide in part that the options will become exercisable
subject to Employee remaining continuously employed by CryoLife as follows:
50,000 shares will become subject to exercise on the first anniversary of the
option grant and 50,000 more shares will become subject to exercise on each
subsequent anniversary thereof until all 250,000 shares (100% of the option) is
subject  to exercise (on the fifth anniversary, assuming continuous employment).
The option will have a term of 66 months but the option may terminate earlier as
stated in the option document. The right to exercise  will accelerate for all
shares subject to the Option Agreement if, during the Employment Period and
during Employee’s continuous employment, (i) CryoLife terminates the Employee’s
employment other than for Cause, Death or Disability, or (ii) Employee becomes
entitled to receive a Retention Payment  under Section 4.

Vacation and Employee Benefits:

See attached CryoLife vacation plan, standard CryoLife medical plan and
contributory

401K plan.

CryoLife Business:

The development, marketing, sale and distribution of tissue preservation
services and biomedical and medical products including cardiac, vascular or
orthopedic tissue processing business and biological glues.

 


--------------------------------------------------------------------------------